Case 8:21-cv-01241-SDM-JSS Document 1 Filed 05/21/21 Page 1 of 22 PagelD 1

In this court of record at the United States District Court Middle District of Florida __

Terrell Latrey Capers; just a man
Plaintiff/ affiant

Docket Number .8:2.) Cv \24\ 5D PS SKT

 

and

State of Florida et al; Robin Fernandez Fuson; in his individual capacity
Wesley Tibbals; in his individual capacity, Stephanie Nunes Xavier; in her individual
Capacity

Defendant

[Complaint]-Verified Claim by Affidavit

DIRECTIONS TO THE CLERK: This case is to be set for hearing and a Trial by Jury is
demanded . The people are to be assembled under constitutional law of America, as a jury
of 12 of my peers are required to judge this case. No fee shall be charged to the plaintiff for
bringing claim against the defendants for a redress of grievances protected by the common
law and the right of the people as no statutory provisions shall govern this case. The plaintiff/
Affiant is the private party and not a Citizen of the United States, bringing verified claim of
suit against the defendants. All assumed qualified and or sovereign immunity claimed by the
defendants are officially rebutted. All administrative orders previously issued by any
Tribunal and or agency/agencies in/for the State of Florida against TERRELL LATREY
CAPERS are null and void as any assumed jurisdiction is waived forevermore over
TERRELL LATREY CAPERS and family until this affidavit is rebutted by oath or
affirmation from a man or woman sworn under penalty of perjury. If for any reason this
case is denied by any person, attorney or officer other than a jury of my peers to redress the
grievances herein, that action is null and void and this case is to be immediately removed
from the federal district to the Supreme Court of The United States of America to be heard
expeditiously as this is a matter of life and death.

Notice:

1.) Comes now Capers, Terrell Latrey, in his capacity Sui Juris De jure, one of the people, within
his laws not conflicting with the law of the land of the American nation.

2.) Venue-Federal Court: “ Federal Court”, is a court of record; ( 25 C.J. Vol, Federal Court s.s. 344
pg. 974.)

3.) In a court of record- In a “ court of record” , the magistrate is independent of the tribunal; (
Blacks Law Dictionary, 4** Ed. pg. 1014.)

4.) A court of record- a “ court of record “: acts in accordance with the common law. ( Blacks Law
Dictionary, 4" Ed. pg. 1014.)

5.) The jury can take upon themselves and determine at their own hazard, the questions of fact
and law; [cf Littleton § 386; BI. Comm. § 378];

6.) i, say here, and will verify in open court, that all herein be true

1{
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 2 of 22 PagelD 2

Comes now Affiant, Capers , Terrell Latrey, one of the people, Sui Juris, De Jure, in this court of

record, for Judicial review, making the following claims, so that all public officials and private actors
may provide due care:

I, demand for the immediate restoration of my rights in which was unlawfully taken and trespassed
upon by defendants under color of law and restitution in the sum of $1,000,000.00 in lawful tender

for cause::

1. 1, nor my family are United States Citizens nor is the property claimed by | subject thereof. ( see
Exhibit A)

2. No jurisdiction can nor could be established by the defendants nor the State of Florida over | nor
property controlled by | including Family, the rights of family and TERRELL LATREY CAPERS. .

3. Any further proceedings by a tribunal or the State of Florida against | or family is null and void and
subject to a $100,000 fee; forevermore recognized and accepted by the Supreme Court of
Florida.(See exhibit B)

4. The defendants have the duty to respond to affidavits by the aggrieved and address grievances
caused by the defendants, yet, since august 10% 2020 the defendants have failed to respond to
every notice and affidavit given to them thus are in agreement to be sued for damages and the
State of Florida subject to pay | $1,000,000.00 due immediately for trespass, fraud and robbery as
noticed.

5. The State of Florida is a corporation and de facto party with no power to initiate a claim against I.
The State of Florida DUNS#: 004078374

6. lam not an employee of such entity nor could any jurisdiction be established over | or property
controlled by I.

7. The defendants had since April 23" 2021 to cure yet have willfully failed to do so or even address
the matter. No corporation can interfere with the private whether corporation is a government
instrument or not, it’s de facto and fictitious in nature and can only govern those consenting to
it.(See exhibit C)

8. Please see notice by affidavit attached as prima facia evidence agreed by both parties.

9. This matter is not Domestic nor has any statutory elements that require statutory oversight. This

case is at law, Constitutional and is in no way to be misconstrued to appear as domestic relations
or a matter of child custody. Any person who assumes such and causes controversy by negligence
is trespassing on the rights of the people and will be held liable immediately.

I, assert all rights and waive non at all times forevermore.

Verification

I hereby declare, certify and affirm, pursuant to the penalties of perjury under
the laws of the American nation that all the above and foregoing representations
are true and correct to the best of my knowledge, information and belief.

S v
Execute 2a a hi Sati florida , this 4 aay of May in the Year of
(City, County)

Our Lord Two Thousand and Twenty-One.

K

Withdut the United States
(Terrell Latrey Capers)

2
Case 8:21-cv-01241-SDM-JSS Document 1 Filed 05/21/21 Page 3 of 22 PagelD 3

Notary as JURAT CERTIFICATE

FlorigQa—_ {state }

Hillsborouesh [County]  }

On this 4! day of May, 2021 before me,

Cas @ (Callan han ja Notary Public, personally appeared
(Notary Public name)

Terre Larrey CA AS proved to me based on-satisfactory evidence to
be the man whose name is subscribed to the within instrument and verified to
me that he executed the same in his authorized capacity, one of the people, Sui
Juris De jure, Lawful father of Jevaeh Xavier and by rightful claim of possession
above all others in society and that by his autograph(s) on the instrument
the man executed, the instrument and all claims and rights asserted or not by
him stands as truth forevermore and Jevaeh Xavier is to be restored to him
immediately. State and federal enforcement are to locate anyone in possession of
Jevaeh Xavier, Seize and return her immediately, Without delay to her lawful
father Terrell Latrey Capers .

I certify under PENALTY OF PERJURY under the lawful laws of Florida State that
the foregoing paragraph is true and correct. WITNESS my hand and official seal.

Signature of Notary/Jurat

Seal

  

 

 

 

ley, CASE A CALLAHAN
2) z Notary Public-State of Florida
33 aS Cane son # HH 111312
aN < Commissi i

sity,

 

 
Filing # 124737667 EFited O47 YS037 OP EOS Buy Med 09/24/21 Pageeot 2 te Nv

a \n or

 

Supreme Court of Florida

Office of the Clerk
500 South Duval Street
Tallahassee, Florida 32399-1927

JOHN A. TOMASINO PHONE NUMBER: (850) 488-0125
CLERK www.floridasupremecourt.org
MARK CLAYTON
CHIEF DEPUTY CLERK
JULIA BREEDING
STAFF ATTORNEY

April 12, 2021
RE: T.L.C., ETC. vs. S.NLX.

CASE NUMBER: SC21-469
Lower Tribunal Case Number(s): 2D21-820;
292019DRO013472A001HC

The Florida Supreme Court has received the following document
reflecting a filing date of 4/12/2021.

Notice

In response to the above notice, please be advised that the above
case is final in this Court and no further pleadings may be filed.

The Florida Supreme Court's case number must be utilized on all
pleadings and correspondence filed in this cause.

db
oc:
E.L.G.
S.N.X.
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 5 of 22 PagelD

I] es
Filing # 124723040 E-Filed 04/12/2021 11:28:41 AM rx ow

10

11

13

14

15

16

17

18

19

20

21

23

24

26

27

28

 

Terrell Latrey Capers on behalf of Jevaeh Xavier Case No. SC21-469
In care of 6337 35" ave cir e

Palmetto, Florida
239-834-8864
Terrellcapers91@gmail.com

SUPREME COURT OF FLORIDA

 

 

TERRELL LATREY CAPERS ON BEHALF OF
JX,

Petitioner, NOTICE: TO THE SUPREME COURT OF

FLORIDA, ITS OFFICERS AND

VS. REPRESENTATIVES
STEPHANIE NUNES XAVIER

Respondent

NOTICE

Terrell Latrey Capers in his capacity; Sui Juris, on behalf J.X. (hereinafter “Petitioner”) hereby respectfully
files this notice of errata with this Supreme Court of Florida , being duly sworn under penalty of perjury declares

the following to be truth:

1. Petitioner filed an affidavit of notice of errata on April 12" 2021, notifying this Court of its err and
constitutional violations, misinterpretation of it’s justification of denial of habeas corpus, injury, harm and
damages of said denial and the deprivation of rights under color of law. The petitioner also noticed this
Court in affidavit form of all said above including breach of trust. This Court, on its own, without authority
treated the affidavit of notice of errata as a “ motion for rehearing” when the petitioner has never had a
hearing on any issue mentioned in the affidavit nor was the affidavit captioned, asking for a rehearing. This
Court along with its lower tribunals in which it has appellate Jurisdiction over maliciously failed to
consider the rightful merits of said petition and denied the petitioner the right of redress, due process and is

unlawfully upholding a void order detaining the father; terrell latrey capers, daughter and has failed to

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS
CORPUS - 1

 

Pen

 
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 6 of 22 PagelD 6

Ede

render lawful justification of the fact. This Court waives any assumed jurisdiction of Terrell Latrey Capers,
Jevach Xavier and family thereof forevermore as this Court, officers of this Court prove it is incompetent
of interpreting the law of the land and failure to acknowledge the Supreme law of the land, the rights of the
people thereof. This is an act of treason. This Court is now noticed that for everyday since the unlawful
seizure and detention of the petitioner, this State of Florida and officers thereof, all who participated in the
unlawful doing are subject to liability for damages in the amount of $100,000 each day from August 10%

2019- the day Jevaeh Xavier is returned to her father; Terrell Latrey Capers. This Supreme Court of Florida]

10

ll

12

13

14

15

16

17

18

19

20

23

24

25

26

27

 

and its officers involved have accepted liability.

  
     

¢ A

   

Jarre betey 7 ps5

OO lee hol OP Feet Kener

CORPUS - 2

 

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS

 
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 7 of 22 PagelD 7

Filing # 125781877 E-Filed 04/28/2021 03:11:32 PM ea (
bf

[ IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
FAMILY-DIVISION]
Terrell Latrey Capers on behalf of

J.X,

Petitioner, CASE NO.:20-DR-009074
and DIVISION:
STEPHANIE XAVIER,

Respondent

Notice by Affidavit of non response: Demand for change of venue

Comes now Affiant, _\g 1 « ica fF One of the people, Sui Juris, De Jure, in this court of
record, making the following claims, so tHat all public officials and private actors may provide due
care:

This case is to be removed to United States District Court Middle District of Florida pursuant to 28
U.S. Code ss1446(a). This tribunal has failed to establish subject matter and personal jurisdiction over
the parties and acted without consent nor authority over the petitioner and his family Those named in
Notice by Affidavit sent on April 20", 2021 are defendants and the petitioner seeks nonmonetary
relief but reserves all rights and waives non, defendants are foreign states and instrumentality of a
foreign state including this tribunal. The BAR association is a private organization and there’s no
legislative act nor congressional authority that created it nor gave attorneys, lawyers nor it’s members
thereof the authority to oversee a court of law.

1. The State of Florida of Judiciary Courts dba: Thirteenth Judicial Circuit, Circuit Court of the Thirteenth
Judicial Circuit, State of Florida, County of Hillsborough dba: Management Svcs, Office of and those
named individually; agents/contractors/employees/principals thereof have failed to respond to the
claims asserted in Notice by Affidavit of Nefarious Acts through use of BAR members and Associations
and Federal Program Fraud, sent via certified mail dated April 20,2021.

2. Robin F. Fuson along with those specifically named in said Notice by Affidavit has agreed by acquiescence
to all the claims made including the acts of Kidnapping, Treason, Robbery and Trespass.

3. This administrative tribunal continues to claim Jurisdiction over Jevaeh Xavier without authority and
pursue Federal Program Fraud by allowing agencies to have standing in paternity actions willfully.

4. all contracts with this tribunal and State of Florida are hereby officially rescinded relieving Terrell Latrey
Capers, Jevaeh Xavier and family from any and all judgements, orders or the like thereof and the
possession of Jevaeh Xavier is hereby restored to Terrell latrey Capers; the lawful father.

5. The registered Birth Certificate of JEVAEH XAVIER and TERRELL LATREY CAPERS belonging to the State of
Florida is hereby null and void as it was induced by way of fraud and deceit.

6. This does not invalidate the certificate of live birth, United states of America Nationality nor standing as
the people.
Case 8:21-cv-01241-SDM-JSS Document 1 Filed 05/21/21 Page 8 of 22 PagelD 8

Verification
| hereby declare, certify and state, pursuant to the penalties of perjury under the laws of
the United States of America, and by the provisions of 28 USC § 1746 that all of the

above and foregoing representations are true and correct to the best of my knowledge,
information and belief.

TW
Execute _} , Florida this Ss day of April in the Year of Our

(City, County)
Lord Two Thousand and Twenty One .

Vo —

Téfrell Latrey Capers

Notary as JURAT CERTIFICATE

Flow ol ~ State }
Manake= County }

On this _ 28 day of April , 2021 before me,

Miler far e| , a Notary Public, personally appeared
(Notary Public name)

 

+ S$
Tesrall Latyey Cn he proved to me on the basis of satisfactory evidence to
(Affiant Name)
be the man whose name is subscribed to the within instrument and verified to
me that he executed the same in his authorized capacity, the people, lawful father of
Jevaeh Xavier, and that by his autograph(s) on the instrument the man executed, the
instrument.

| certify under PENALTY OF PERJURY under the lawful laws of Florida State and that
the foregoing paragraph is true and correct. WITNESS my hand and official seal.

Signature of Notary / Jurat Ma abo . seal

2

8
i
3
2
3
_ a

 
Case 8:21-cv-01241-SDM-JSS Document 1 Filed 05/21/21 Page 9 of 22 PagelD 9
Filing # 125790767 E-Filed 04/28/2021 04:04:10 PM

[IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
FAMILY-DIVISION]
Terrell Latrey Capers on behalf of
J.X,
Petitioner, CASE NO.:20-DR-009074

and DIVISION:

STEPHANIE XAVIER,
Respondent

Notice by Affidavit of non-response: Demand for immediate recusal

“

ne)
Comes now Affiant, 1 ef rey betoyCal’ one of the people, Sui Juris, De Jure, in this court of
record, making the following claims, so that all public officials and private actors may provide due
care:

I, demand for Circuit Court Judge Wesley D. Tibbals immediate recusal for cause:

1. Failure to establish subject matter jurisdiction and personal jurisdiction nor present delegation of
authority to the parties.

2. all administrative orders from Wesley D. Tibbals are hereby null and void.

3. For Wesley D. Tibbals to sustain and remain on this case would be willful intent to defraud and
obstruction of justice.
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 10 of 22 PagelD 10

Verification
| hereby declare, certify and state, pursuant to the penalties of perjury under the laws of
the United States of America, and by the provisions of 28 USC § 1746 that all of the
above and foregoing representations are true and correct to the best of my knowledge,
information and belief.

TW
Execute _} , Florida this ys day of April in the Year of Our

(City, County)
Lord Two Thousand and Twenty One .

=\5--—

Téftell Latrey Capers

Notary as JURAT CERTIFICATE

flevida State }
Ma no le 2 County }

On this_2% day of April , 2021 before me,

Mi ray fer e! , a Notary Public, personally appeared
(Notary Public name)

vy S
Terral Latyey ca Who proved to me on the basis of satisfactory evidence to
(Affiant Name)
be the man whose name is subscribed to the within instrument and verified to
me that he executed the same in his authorized capacity, the people, lawful father of
Jevaeh Xavier, and that by his autograph(s) on the instrument the man executed, the
instrument.

 

—
=233
| certify under PENALTY OF PERJURY under the lawful laws of Florida State and that othe 8
the foregoing paragraph is true and correct. WITNESS my hand and official seal. aE
Signature of Notary / Jurat Md . seal gos :
ee. 3

A
A

i
¥

 
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 11 of 22 PagelD 11

Daw bd

Notice by Affidavit of Nefarious Acts through use of BAR members

and Associations and Federal Program Fraud

Comes now Affiant,  \@r peti LAtrey CeDsS _, one of the people, Sui Juris, in this
court of record, making the following claims, so that all public officials and private actors
may provide due care:

2

 

In the several states, the constitutions show that all political power is inherent in
the people, yet, private courts are being used, with BAR attorney’s present to
take children, money and other property from the people without due process of
law or a jury of peers. Please see the following various state Declaration or Bills
of Rights.

As Judge Robin Fuson stated and Supreme Court of Florida upheld in Capers vs.
Xavier case#19-DR-013472, Thirteenth judicial circuit court in and for
Hillsborough County, Florida, that No entity has standing in a paternity
action.which includes the (DOR) Department of Revenue nor their agencies or
any agency, entity in any State nor is Title 42, The Public Health and Welfare,
positive law yet the enforcement of this fraud against the people occurs daily in
this and other States.

The State of Florida of Judiciary Courts address is 1800 E Twiggs St Room 605
Tampa, Florida 33602 United States and is doing business as Thirteenth Judicial
Circuit; its key principal is Angela Smith. D-U-N-S number: 824774694.

Circuit Court of the Thirteenth Judicial Circuit address is 401 N Jefferson St
Tampa, FL, 33602-5003 United States. Circuit Court of the Thirteenth Judicial
Circuit functions as independent. D-U-N-S number: 082841030.

State of Florida address is 400 S Monroe St Tallahassee, FL, 32399-6536 United
States. It’s key principals are Ron DeSantis, JEANETTE M NUNEZ, A Nilson, A
Vazquez. D-U-N-S number: 004078374.

County of Hillsborough address is 601 Kennedy Blvd FL 26 Tampa, FL, 33602-
4932 United States and is doing business as Management Sves, Office of. It’s
key principal is Eric Johnson. D-U-N-S number: 093819776.

These entities, employees and subsidiaries, contractors acting as public officials
and private actors, are knowingly committing frauds upon the people while acting
as constitutional functionaries of the judicial branch of the United States of
America. They appear to be judicial and even put judicial in the business name,
yet act in administrative capacities with the appearance of law and no authority
over the people.

Judge Robin F. Fuson is in violation of the Administrative Procedure Act of 1946.
Judge Robin F. Fuson is aware that no entity has standing in a paternity action.
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 12 of 22 PagelD 12

10. Jevaeh Xavier is my daughter; my seed, of my flesh and blood, a blessing to |

11.

from my Creator and no other man, woman, nor public official, public actor,
corporate nor any entity shall nor will make any claims of jurisdiction, dominion,
or any controlling faction over her, 1, Our Family and is prohibited from doing so
forevermore. If any does so in any manner, they/you are to compensate | for
trespass in the sum of $1,000,000.00 due immediately.

I; man, have now given notice by affidavit to said entities and their principals of
the wrong, damage, injury and harm caused by their subordinates and
opportunity to cure by demanding that my daughter Jevaeh Xavier is returned to
me immediately as she was seized unlawfully by the contractors and employees
of said entities in the government sector. Circuit Court Judge Robin F. Fuson
acted outside of his oath to support, protect, and defend the Constitution and
Government of the United States and the State of Florida, when he issued an
unlawful order to seize and detain my daughter from my private home, by way of
force, instructing armed men to trespass on property without authority nor
jurisdiction after being noticed.

12. Robin F. Fuson, upheld by Wesley Tibbals, placed my life, my daughter’s life and

my family’s life in danger and has caused great harm and damage. My daughter
has been missing since August 11 2020 which has caused undue stress, loss of

liberty, freedom, life, wages, happiness and most importantly time. | Order that
Robin F. Fuson is removed from office and banned from holding public office.

13. If this notice by affidavit is not rebutted and my daughter is not returned to | by

April 23" 2021 5:00 p.m. ; Robin F. Fuson, Wesley Tibbals, Emmett L. Battles,
Cindy Stuart, Ronald Ficarrota and all those named in this notice by affidavit
admit to treason, robbery, trespass and kidnapping. This is Due Notice by
Affidavit that you may provide due care! If you believe that any of the
claims in this Affidavit are untrue or that any of the Bills or Declarations of
Rights do not exist, please rebut this Affidavit, point by point, under
penalty of perjury, by Affidavit, sworn under Oath or Affirmation. Please
respond within Three (3) business days( April 23 2021) if you believe that
the points set forth in this affidavit are false, and give constitutional
evidence of why |; the people, do not have these rights and powers. If you
fail to respond as a man or woman, under the penalty of perjury, you agree,
by acquiescence fo all the claims made in this affidavit and a default order
in a Court of inherent Jurisdiction will be enforced. ( see attached)

Florida:

Article |. Declaration of Rights Section 1. Political power; All political power is inherent in
the people. The enunciation herein of certain rights shall not’ be construed to deny or
impair others retained by the people.
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 13 of 22 PagelID 13

Verification
| hereby declare, certify and state, pursuant to the penalties of perjury under the laws of
the United States of America, and by the provisions of 28 USC § 1746 that all of the

above and foregoing representations are true and correct to the best of my

knowledge, information and belief.

Execute , Florida this day of April in the Year of Our
(City, County)

Lord Two Thousand and Twenty One .

get. if —
Eee

J Terrell Latrey Capers

 

Notary as JURAT CERTIFICATE

f /s Ov! da State }

A vama fee. County }

On this ©?) day of April , 2021 before me,

Sons Pa fe / , a Notary Public, personally appeared
(Notary Public name)

—— dns Dy wth
Tevve// da f a Y CG b : " who proved to me on the basis of satisfactory evidence to

 

be the man whose name is subscribed to the within instrument and verified to

me that he executed the same in his authorized capacity, lawful father of Jevaeh Xavier,
and that by his autograph(s) on the instrument the man executed, the instrument.
| certify under PENALTY OF PERJURY under the lawful laws of Florida State and that

the foregoing paragraph is true and correct. WITNESS my hand and official seal.

Signature of Notary / Jurat Sx

seal

dp,
me
,

te alii i.

 

@ < ms —
& * SONI PATEL
G33 Notary Public - State of Florida

Cane My cone #GG 951142

 

 

. Expires Jan
Seni

 

 
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 14 of eT v
é é

% H\,\9 ke
ay Klay
Notice by Affidavit of Nefarious Acts through use of BAR members
and Associations and Federal Program Fraud

Notice to:

Robin F. Fuson- 301 N. Michigan Ave., Room 2011
Plant City, Florida 33563
Courtroom #4

Wesley Tibbals - 800 E. Twiggs St., Room 428- Edgecomb Courthouse
Tampa, Florida 33602
Courtroom #410

Emmett L. Battles- 800 E. Twiggs St., Room 519 - Edgecomb
Tampa, Florida 33602
Courtroom #502

Cindy Stuart-

Ronald Ficarrota- 800 E. Twiggs St., Room 602
Tampa, Florida 33602

Courtroom #1

Angela Smith- 1800 E Twiggs St Room 605 Tampa, Florida 33602 United States
Ron DeSantis- 400 S Monroe St Tallahassee, Fl, 32399-6536 United States
Jeanette M Nunez- above

A Nilson- above

A Vazquez - above

Eric Johnson- 601 Kennedy Blvd FL 26 Tampa, Fl, 33602-4932 United States

All entities, public offices and private actors.

Terrell Latrey Capers

In care of: 6337 35" ave cire
Palmetto, Fl

(239) 834-8864
Terrellcapers91@gmail.com
Case 8:21-cv-01241-SDM-JSS Document 1 Filed 05/21/21 Page 15 of 22 ey 15

Wnibt B

Notice by Affidavit of Nefarious Acts through use of BAR members
and Associations and Federal Program Fraud

wo,’ ;
Comes now Affiant, \errel Letrey CaQsS , one of the people, Sui Juris, in this
court of record, making the following claims, so that all public officials and private actors
may provide due care:

 

1. In the several states, the constitutions show that all political power is inherent in
the people, yet, private courts are being used, with BAR attorney's present to
take children, money and other property from the people without due process of
law or a jury of peers. Please see the following various state Declaration or Bills
of Rights.

2. As Judge Robin Fuson stated and Supreme Court of Florida upheld in Capers vs.
Xavier case#19-DR-013472, Thirteenth judicial circuit court in and for
Hillsborough County, Florida, that No entity has standing in a paternity
action.which includes the (DOR) Department of Revenue nor their agencies or
any agency, entity in any State nor is Title 42, The Public Health and Welfare,
positive law yet the enforcement of this fraud against the people occurs daily in
this and other States.

3. The State of Florida of Judiciary Courts address is 1800 E Twiggs St Room 605
Tampa, Florida 33602 United States and is doing business as Thirteenth Judicial
Circuit; its key principal is Angela Smith. D-U-N-S number: 824774694.

4. Circuit Court of the Thirteenth Judicial Circuit address is 401 N Jefferson St
Tampa, FL, 33602-5003 United States. Circuit Court of the Thirteenth Judicial
Circuit functions as independent. D-U-N-S number: 082841030.

5. State of Florida address is 400 S Monroe St Tallahassee, FL, 32399-6536 United
States. It’s key principals are Ron DeSantis, JEANETTE M NUNEZ, A Nilson, A
Vazquez. D-U-N-S number: 004078374.

6. County of Hillsborough address is 601 Kennedy Blvd FL 26 Tampa, FL, 33602-
4932 United States and is doing business as Management Svcs, Office of. It’s
key principal is Eric Johnson. D-U-N-S number: 093819776.

7. These entities, employees and subsidiaries, contractors acting as public officials
and private actors, are knowingly committing frauds upon the people while acting

as constitutional functionaries of the judicial branch of the United States of
America. They appear to be judicial and even put judicial in the business name,

yet act in administrative capacities with the appearance of law and no authority
over the people.
8. Judge Robin F. Fuson is in violation of the Administrative Procedure Act of 1946.
9. Judge Robin F. Fuson is aware that no entity has standing in a paternity action.
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 16 of 22 PagelD 16

10. Jevaeh Xavier is my daughter; my seed, of my flesh and blood, a blessing to |

11.

from my Creator and no other man, woman, nor public official, public actor,
corporate nor any entity shall nor will make any claims of jurisdiction, dominion,
or any controlling faction over her, |, Our Family and is prohibited from doing so
forevermore. If any does so in any manner, they/you are to compensate | for
trespass in the sum of $1,000,000.00 due immediately.

I; man, have now given notice by affidavit to said entities and their principals of
the wrong, damage, injury and harm caused by their subordinates and
opportunity to cure by demanding that my daughter Jevaeh Xavier is returned to
me immediately as she was seized unlawfully by the contractors and employees
of said entities in the government sector. Circuit Court Judge Robin F. Fuson
acted outside of his oath to support, protect, and defend the Constitution and
Government of the United States and the State of Florida, when he issued an
unlawful order to seize and detain my daughter from my private home, by way of
force, instructing armed men to trespass on property without authority nor
jurisdiction after being noticed.

12. Robin F. Fuson, upheld by Wesley Tibbals, placed my life, my daughter's life and

my family’s life in danger and has caused great harm and damage. My daughter
has been missing since August 11'" 2020 which has caused undue stress, loss of
liberty, freedom, life, wages, happiness and most importantly time. | Order that
Robin F. Fuson is removed from office and banned from holding public office.

13. If this notice by affidavit is not rebutted and my daughter is not returned to | by

April 23 2021 5:00 p.m. ; Robin F. Fuson, Wesley Tibbals, Emmett L. Battles,
Cindy Stuart, Ronald Ficarrota and all those named in this notice by affidavit
admit to treason, robbery, trespass and kidnapping. This is Due Notice by
Affidavit that you may provide due care! If you believe that any of the
claims in this Affidavit are untrue or that any of the Bills or Declarations of
Rights do not exist, please rebut this Affidavit, point by point, under
penalty of perjury, by Affidavit, sworn under Oath or Affirmation. Please
respond within Three (3) business days( April 234 2021) if you believe that
the points set forth in this affidavit are false, and give constitutional
evidence of why |; the people, do not have these rights and powers. If you
fail to respond as a man or woman, under the penalty of perjury, you agree,
by acquiescence to all the claims made in this affidavit and a default order
in a Court of inherent Jurisdiction will be enforced. ( see attached)

Florida:

Article |. Declaration of Rights Section 1. Political power; All political power is inherent in
the people. The enunciation herein of certain rights shall not’be construed to deny or
impair others retained by the people.
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 17 of 22 PagelD 17

Article |. Declaration of Rights
Section 5. Right to assemble; The people shall have the right peaceably to assemble, to
instruct their representatives, and to petition for redress of grievances.

Article |. Declaration of Rights

Section 8. Right to bear arms; The right of the people to keep and bear arms in defense
of themselves and of the lawful authority of the state shall not be infringed, except that
the manner of bearing arms may be regulated by law.

Article |. Declaration of Rights

Section 9. Due process; No person shall be deprived of life, liberty or property without
due process of law, or be twice put in jeopardy for the same offense, or be compelled in
any criminal matter to be a witness against oneself.

Article |. Declaration of Rights

Section 12. Searches and seizures; The right of the people to be secure in their
persons, houses, papers and effects against unreasonable searches and seizures, and
against the unreasonable interception of private communications by any means, shall
not be violated. No warrant shall be issued except upon probable cause, supported by
affidavit, particularly describing the place or places to be searched, the person or
persons, thing or things to be seized, the communication to be intercepted, and the
nature of evidence to be obtained. This right shall be construed in conformity with the
4th Amendment to the United States Constitution, as interpreted by the United States
Supreme Court. Articles or information obtained in violation of this right shall not be
admissible in evidence if such articles or information would be inadmissible under
decisions of the United States Supreme Court construing the 4th Amendment to the
United States Constitution.

Article |. Declaration of Rights

Section 13. Habeas corpus; The writ of habeas corpus shall be grantable of right, freely

and without cost. It shall be returnable without delay, and shall never be suspended
unless, in case of rebellion or invasion, suspension is essential to the public safety.

Article |. Declaration of Rights

Section 22. Trial by jury; The right of trial by jury shall be secure to all and remain
inviolate. The qualifications and the number of jurors, not fewer than six, shall be fixed
by law.

As shown in the above state constitution and below state constitutions, the right
to trial by jury is to remain inviolate, yet BAR members are sitting as constant
Case 8:21-cv-01241-SDM-JSS Document 1 Filed 05/21/21 Page 18 of 22 PagelD 18

witnesses to the bypassing of fundamental rights and liberty interest of people in
tribunals that are in partnership with federal programs. These tribunals are
claimed to be done by contract, but the people are without full disclosure, and not
informed of their rights or the true intentions of these deceitful agreements.
President Trump did, thankfully, address this issue in his recent executive order
(Executive Order number 13930 June 24, 2020) strengthening CPS. He desired
better attorneys, pre petition to make sure the voices of parents and children
were heard. As one of “we the people,” it is my wish for BAR members, who are
not Constitutionally created offices of government, but private memberships, to
no longer be able to instigate frauds against the people in these administrative
tribunals that want to use the claimed power of the government, yet run outside
of the required liberty interest, declared rights, and governmental requirements
as set forth in the constitution.

Article Il. General provisions

Section 9. English is the official language of Florida.—

(a) English is the official language of the State of Florida.

(b) The legislature shall have the power to enforce this section by appropriate
legislation.

( English, not legalese).

Other states:
Virginia:

Article |. Bill of Rights

Section 2. People the source of power

That all power is vested in, and consequently derived from, the people, that magistrates
are their trustees and servants, and at all times amenable to them.

Article |. Bill of Rights

Section 11. Due process of law; obligation of contracts; taking or damaging of private
property; prohibited discrimination; jury trial in civil cases

That no person shall be deprived of his life, liberty, or property without due process of
law; that the General Assembly shall not pass any law impairing the obligation of
contracts; and that the right to be free from any governmental discrimination upon the
basis of religious conviction, race, color, sex, or national origin shall not be abridged,
except that the mere separation of the sexes shall not be considered discrimination.
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 19 of 22 PagelD 19

That in controversies respecting property, and in suits between man and man, trial by
jury is preferable to any other, and ought to be held sacred. The General Assembly may
limit the number of jurors for civil cases in courts of record to not less than five.

Missouri:
Source of Political Power--Origin, Basis and Aim of Government

That all political power is vested in and derived from the people; that all government of
right originates from the people, is founded upon their will only, and is instituted solely
for the good of the whole

Text of Section 22(a):
Right of Trial by Jury--Qualification of Jurors--Two-Thirds Verdict

That the right of trial by jury as heretofore enjoyed shall remain inviolate; provided that a
jury for the trial of criminal and civil cases in courts not of record may consist of less
than twelve citizens as may be prescribed by law....

Arizona:

Article 2. Declaration of Rights
2. Political power; purpose of government

Section 2. All political power is inherent in the people, and governments derive their just
powers from the consent of the governed, and are established to protect and maintain
individual rights.

23. Trial by jury; number of jurors specified by law

Section 23. The right of trial by jury shall remain inviolate. Juries in criminal cases in
which a sentence of death or imprisonment for thirty years or more is authorized by law
shall consist of twelve persons. In all criminal cases the unanimous consent of the jurors
shall be necessary to render a verdict. In all other cases, the number of jurors, not less
than six, and the number required to render a verdict, shall be specified by law.

The People of all states have the power to self govern and the state statutes are
not blanket laws that restrict the people. This claim is proven by the New Mexico
Bill of Rights, which was accepted and agreed to by the United States, when
accepting its constitution. If any public official receiving this Affidavit and Notice,
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 20 of 22 PagelD 20

believes this claim to be untrue, please rebut it and all claims made, point by
point, sworn under the penalty of perjury, in the form of an affidavit. Please see
the following excerpt from the New Mexico Bill of Rights:

New Mexico Bill of Rights:
Text of Section 3:
Right of Self-Government

The people of the state have the sole and exclusive right to govern themselves as a
free, sovereign and independent state.

If the people have the right to self govern, the people are not bound by state
statutes created by their servants and trustees, who are in office to protect their
rights! There has been a type of teaching, that has been put in place to make the
people of a state, believe that they serve at the will of the legislature, but the
common law, which is the law our country is based on, has nothing to do with
legislative enactments and is distinguished from the law enacted by the
legislature (please see blacks law 5th edition, Common Law pg. 144).

It is my wish for remedy to be given by the stolen property, children, and money
to be returned.

One may be providing federal funds in order to care for children in care, or to
encourage the states to not leave people, who need heip, with nowhere to turn.
The issue today is with the Federal programs being used to fund trafficking of
children, theft of cash from mothers and fathers under child support schemes
where attorneys limit interaction with children and alienate in order to be paid
more funds in federal matching schemes (stealing from social security), as well
as hospital covid fraud where they are paid to make more covid diagnosis and
states are benefiting from closing states down. There is no right for the States to
shut down the people and any federal program being involved with giving money
to the states while the states attack the liberty of the people is nothing short of
corruption and treason after the people have given notice of these wrongs.
Please see the below constitutional provision of Arizona, as I, one of “we the
people,” am aware that the people have the power to stop our state personnel
from being used in any federal action or program:

Arizona Declarations Rights:
3. Supreme law of the land; authority to exercise sovereign authority against federal
action; use of government personnel and financial resources
Case 8:21-cv-01241-SDM-JSS Document 1 Filed 05/21/21 Page 21 of 22 PagelD 21

Section 3. A. The Constitution of the United States is the supreme law of the land to
which all government, state and federal, is subject.

B. To protect the people's freedom and to preserve the checks and balances of the
United States Constitution, this state may exercise its sovereign authority to restrict the
actions of its personnel and the use of its financial resources to purposes that are
consistent with the constitution by doing any of the following:

1. Passing an initiative or referendum pursuant to article IV, part 1, section 1.
2. Passing a bill pursuant to article IV, part 2 and article V, section 7.
3. Pursuing any other available legal remedy.

C. If the people or their representatives exercise their authority pursuant to this section,
this state and all political subdivisions of this state are prohibited from using any
personnel or financial resources to enforce, administer or cooperate with the designated
federal action or program.

In conclusion, a multitude of BAR members, who educate legislative body
members, CPS, Child Support Enforcement and the police as well as the people,
are not giving full disclosure of the State Constitutional protections of the liberty
interest of the people. Many are not giving notice of the property rights, privacy
rights and others guaranteed to not be infringed upon by the oath of office of any
state official wanting to deal with the business of the people. Furthermore, a
multitude of BAR members are constantly making new cases which bring forth a
financial benefit to all parties taking part in cooperative agreements including
neglect and abuse courts, attorneys, Guardian Ad Litems as seen in title 42 USC
674 Payment to states! This is Due Notice by Affidavit that you may provide due
care! If you believe that any of the claims in this Affidavit is untrue or that any of
the Bills or Declarations of Rights do not exist, please rebut this Affidavit, point
by point, under penalty of perjury, by Affidavit, sworn under Oath or Affirmation.
Please respond within Three (3) business days( April 23'¢ 2021) 5:00p.m. if you
believe that the points set forth in this affidavit are false, and give constitutional
evidence of why the people do not have these rights and powers. If you fail to
respond as a man or woman, under the penalty of perjury, you agree, by
acquiescence to all the claims made in this affidavit and a default order in a Court
of inherent jurisdiction will be enforced.
Case 8:21-cv-01241-SDM-JSS Document1 Filed 05/21/21 Page 22 of 22 PagelD 22

Verification

| hereby declare, certify and state, pursuant to the penalties of perjury under the laws of
the United States of America, and by the provisions of 28 USC § 1746 that all of the
above and foregoing representations are true and correct to the best of my
knowledge, information and belief. .
Execute , Florida this 20 day of April in the Year of Our

(City, County)
Lord Two Thousand and Twenty One .

J Terrell Latrey Capers

Notary as JURAT CERTIFICATE
Lion , sa State }
b 2 } ANA fe C County }

On this oe OD day of April , 2021 before me,

Son? Late / , a Notary Public, personally appeared
(Notary Public name)

> ) ofpoers ; .
Terrell lot ee Y Cop “who proved to me on the basis of satisfactory evidence to
be the man whose name is subscribed to the within instrument and verified to
me that he executed the same in his authorized capacity, lawful father of Jevaeh Xavier,
and that by his autograph(s) on the instrument the man executed, the instrument.

| certify under PENALTY OF PERJURY under the lawful laws of Florida State and that

the foregoing paragraph is true and correct. WITNESS my hand and official seal.

Signature of Notary / Jurat Sy, L ;

seal

 
   

i SONI PATEL
j Notary Public - State of Florida
SER Myc mission # GG 951142

aren omm. Expires Jan 26, 2024
srrough National Notary Assn,

 

 

a,

 

 
